As filed with the Securities and Exchange Commission on January 12, 2011 Registration No. 333-171199 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment No. 1to F ORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WAVE2WAVE COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 4899 113521535 (State or other jurisdiction ofincorporation or organization) (Primary Standard IndustrialClassification Code Number) (IRS Employer Identification No.) 433 Hackensack AvenueHackensack, New Jersey 07601(201) 968-9797 (Address, including zip code, and telephone number, includingarea code, of registrants principal executive offices) Aaron Dobrinsky, Chief Executive OfficerWave2Wave Communications, Inc.433 Hackensack AvenueHackensack, New Jersey 07601(201) 968-9797 (Name, address, including zip code, and telephone number, includingarea code, of agent for service) With copies to: Ivan K. Blumenthal, Esq.Mintz, Levin, Cohn, Ferris,Glovsky and Popeo, P.C.666 Third AvenueNew York, NY 10017(212) 935-3000 Gregory Sichenzia, Esq.Sichenzia Ross Friedman Ference, LLP61 Broadway Avenue, 32 nd FloorNew York, NY 10006(212) 930-9700 Approximate date of commencement of proposed sale to public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company S The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section 8(a), may determine. CALCULATION OF REGISTRATION FEE Title of Each Classof Securities to be Registered Proposed MaximumAggregate Offering Price Amount ofRegistration Fee Units, each consisting of one share of Common Stock, $.0001 par value, and one Warrant $ 16,128,750 $ 1,872.55 Shares of Common Stock included as part of the Units  (4) Warrants included as part of the Units  (4) Shares of Common Stock issuable upon exercise of the Warrants included in the Units $ 16,698,000 $ 1,938.64 Representatives Common Stock Purchase Warrant  (4) Shares of Common Stock underlying Representatives Common Stock Purchase Warrant $ 660,330 $ 76.66 Total Registration Fee $ 33,487,080 $ 3,887.85 (6) (1) Estimated solely for the purpose of calculating the amount of registration fee pursuant to Rule 457(o) under the Securities Act. Calculated pursuant to Rule 457(o) based on an estimate of the proposed maximum aggregate offering price. Includes up to 495,000 units the underwriters have the option to purchase to cover over-allotments, if any. No registration fee required pursuant to Rule 457(g) under the Securities Act. Pursuant to Rule 416, there are also being registered such indeterminable additional securities as may be issued to prevent dilution as a result of stock splits, stock dividends or similar transactions. The registrant registered $99,618,750 pursuant to Registration Statement No. 333-164791 initially filed on February 8, 2010, for which a filing fee of $7,102.82 was paid therewith. Pursuant to Rule 457(p) of the Securities Act, the amount of $3,887.85 of this unused filing fee has been applied against the filing fee due in connection with this registration statement and no filing fee is paid herewith. The information in this prospectus is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or other jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATED JANUARY 12, 2011 3,300,000 Units Common Stock and Warrants This is a firm commitment initial public offering of 3,300,000 units at a public offering price of $4.25 per unit. Each unit consists of (i) one share of our common stock and (ii) one warrant to purchase one share of our common stock at an exercise price of $4.40 per share. The common stock and warrants are immediately separable and will be issued separately. Currently no public market exists for our securities. We have applied to have our shares of common stock listed on the NYSE Amex under the symbol WAV. We will apply to have the warrants included in the units sold in this offering to be listed on the NYSE Amex under the symbol WAV.WS. No assurance can be given that our application will be accepted or that we will be able to maintain our listing on the NYSE Amex subsequent to the offering. Investing in our securities involves certain risks. See Risk Factors beginning on page 12 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per unit Total Public offering price $ 4.25 $ 14,025,000 Underwriting discounts and commissions (1) $ 0.34 $ 1,122,000 Proceeds, before expenses, to us (2) $ 3.91 $ 12,903,000 (1) Does not include a non-accountable expense allowance equal to 2% of the gross proceeds of this offering and an expense allowance of $250,000 for fees and expenses (including the fees and expenses of counsel to the underwriters) payable to Aegis Capital Corp., the representative of the underwriters. See Underwriting and Plan of Distribution for a complete description of compensation payable to the underwriters. (2) We estimate that the total expenses of this offering, excluding the underwriters discount and non-accountable expenses allowance, will be approximately $828,000. We have granted a 45-day option to the representative of the underwriters, to purchase up to 495,000 additional units solely to cover over-allotments, if any. The units, issuable upon exercise of the underwriter over-allotment option are identical to those offered by this prospectus and have been registered under the registration statement of which this prospectus forms a part. In connection with this offering, we have also agreed to sell to Aegis Capital Corp., the underwriter representative, a warrant to purchase up to 3% of the shares of common stock included in the units sold, for $100. If the underwriter representative exercises this warrant, each share of common stock may be purchased at $5.80 per share. The underwriters expect to deliver our shares to purchasers in the offering on or about [ ], 2011. Aegis Capital Corp. Rodman & Renshaw, LLC The date of this prospectus is January [ ], 2011 Until [*], 2011, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This delivery requirement is in addition to the obligation of dealers to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 12 Information Concerning One of Our Founders, Managing Director and Head of Business Development 31 Special Note Regarding Forward-Looking Statements 33 Use of Proceeds 34 Dividend Policy 36 Capitalization 36 Dilution 37 Selected Historical Financial Data 40 Managements Discussion and Analysis of Financial Condition and Results of Operations 42 Business 75 Management 100 Executive Compensation 106 Certain Relationships and Related Person Transactions 122 Principal Stockholders 125 Description of Capital Stock 127 Shares Eligible for Future Sale 131 Material U.S. Federal Tax Consequences For Non-U.S. Holders 133 Underwriting and Plan of Distribution 136 Legal Matters 141 Experts 141 Where You Can Find Additional Information 141 Index to Financial Statements F-1 You should rely only on the information contained in this prospectus in deciding whether to purchase our units. We have not authorized anyone to provide you with information different from that contained in this prospectus. Under no circumstances should the delivery to you of this prospectus or any sale made pursuant to this prospectus create any implication that the information contained in this prospectus is correct as of any time after the date of this prospectus. To the extent that any facts or events arising after the date of this prospectus, individually or in the aggregate, represent a fundamental change in the information presented in this prospectus, this prospectus will be updated to the extent required by law. We obtained statistical data, market data and other industry data and forecasts used throughout this prospectus from market research, publicly available information and industry publications. Industry publications generally state that they obtain their information from sources that they believe to be reliable, but they do not guarantee the accuracy and completeness of the information. Nevertheless, we are responsible for the accuracy and completeness of the historical information presented in this prospectus, as of the date of the prospectus. i PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus and may not contain all of the information that may be important to you in making an investment decision. You should read this summary together with the more detailed information, including our financial statements and the related notes, elsewhere in this prospectus. You should carefully consider, among other things, the matters discussed in Risk Factors beginning on page 12. Unless otherwise stated or the context requires otherwise, references in this prospectus to Wave2Wave, we, us and our refer to Wave2Wave Communications, Inc. and its subsidiaries. Our Company Founded in 1999, Wave2Wave Communications, Inc. provides communication services to small to mid-sized businesses in the northeast and midwest United States with a complete package of integrated products that includes wired and wireless broadband Internet access services, Voice over Internet Protocol, or VoIP, data, email hosting, point-to point connections, managed network services, collocation, virtual private networks, or VPNs, and web hosting. We are currently in the process of testing our fourth generation, or 4G, based Hybrid Fiber-Wireless, or HFW, in-building network, which will allow us to add mobile phone service to voice and data capabilities. Through our wholly-owned subsidiary RNK Inc., d/b/a RNK Communications, or RNK, we provide wholesale and retail services. These offerings include a range of voice and data carrier class products to other communications companies and to other larger-scale purchasers of network capacity, as well as services and prepaid long distance calling services. Specifically, we offer domestic and international access services, domestic local exchanges and long distance services, collocation, 8XX toll free service, conference calling services and prepaid long distance calling services. We sell our services to individuals and businesses primarily through a direct sales force, channel partners and telemarketing. While we market our services to many customer segments, we focus on selling to customers in multi-tenant office buildings (in-building) and to remote locations (stand-alone buildings). We currently have approximately 425 active Building Service Agreements, or BSAs, with building owners throughout New York, New Jersey, Illinois (Chicago), Connecticut and Pennsylvania (Philadelphia). Under these BSAs, we either pay the building owners monthly rent or a revenue share to allow us to sell throughout their buildings. The term of these BSAs are typically five to ten years in length, with automatic renewals. We have found that revenue share agreements give the building owners an incentive to promote our company to new tenants, and will help us increase penetration rates in terms of the number of tenants per building. This helps us to differentiate ourselves from our competition and creates a mutually beneficial relationship between us, the building owners and tenants. We also utilize a sales model in which we sell our services through a direct sales force, agents, independent company relationships, and contractual buy sell arrangements. RNK, as a Competitive Local Exchange Carrier, or CLEC, and interexchange carrier, or IXC, is able to provide a variety of local and long distance telecommunication services pursuant to our state and federal tariffs and customer contracts. We currently process approximately one billion minutes per month through our network of interconnected switches. Executive Officers and Board of Directors On September 21, 2010, Aaron Dobrinsky became our Chief Executive Officer, and following the consummation of this offering will become a member of our board of directors. Steven Asman is currently our President. Based on Mr. Dobrinskys qualifications and experience, we believe that he will be better equipped than Mr. Asman to run a large organization that will be a public company. Additionally, following the consummation of this offering, five new directors will be appointed to our board of directors. We believe that, in light of our business and structure and given that we will be a public company, based on the experience, qualifications, attributes and skills of each of these individuals, they will be valuable members of our board of directors. Our Competitive Advantages We are in advanced discussions with Motorola
